office_of_chief_counsel internal_revenue_service memorandum number release date cc pa mehara posts-128325-15 third party communication none date of communication not applicable uilc date date to jennifer kassabian attorney large business international cc lb_i fs man from pamela fuller senior technician reviewer branch procedure administration cc pa subject 1042-s project - incorrect tin reporting this memorandum responds to your request for assistance dated date this advice may not be used or cited as precedent can the internal_revenue_service service impose penalties for any invalid taxpayer identification numbers tin reported on a form 1042-s foreign person’s u s source income subject_to_withholding found upon audit issue sec_2 if the service assesses a penalty which code section would apply sec_6721 and sec_6722 or sec_6724 short conclusion sec_1 no penalties should be asserted based on the facts and circumstances in each case and normally should not be asserted unless the withholding_agent knew or should have known that the tins on the form_w-8ben certificate of foreign posts-128325-15 status of beneficial_owner for united_states tax withholding and reporting individuals was incorrect in appropriate cases penalties under sec_6721 may be assessed on a withholding_agent for filing with the service a form 1042-s with an incorrect tin background facts a withholding_agent secured a withholding_certificate form_w-8ben from a beneficial_owner that requested a reduced_rate of withholding due to a treaty the withholding_agent then filed with the service a form 1042-s that included the incorrect tin provided by the beneficial_owner the withholding_agent asserted that since sec_1_1441-6t does not require a withholding_agent to check the validity of the tin it is not responsible for the invalid tin that was provided to it by the beneficial_owner and should not be subject_to information reporting penalties withholding certificates form_w-8 is filled out by foreign entities citizens and corporations in order to claim exempt status from certain tax withholdings the form is used to declare status as a non-resident alien or foreign national who works outside of the united_states these individuals may receive tax_treaty status that affords them certain rights such as lower withholdings from dividends_paid by united_states corporations a withholding_agent will typically request a form_w-8ben for any foreign client the withholding_agent is responsible for inspecting the withholding_certificate to determine its validity sec_1_1441-6t require that a tin be provided on the withholding_certificate in order to have a valid treaty claim taxpayer identification numbers the service has broad authority to require use of tins on returns to properly identify filers and those persons and entities identified on information returns sec_6109 provides the secretary_of_the_treasury with the authority to prescribe regulations requiring the inclusion of tins on tax returns and sec_301_6109-1 establishes the requirement for persons to include their tins on a tax_return as required by the forms and the accompanying instructions sec_301_6109-1 throughout this memorandum a reference to a form_w-8ben form_w-8 or withholding_certificate is also a reference to a form_w-8ben-e certificate of status of beneficial_owner for united_states tax withholding and reporting entities forms w-8eci certificate of foreign person's claim that income is effectively connected with the conduct_of_a_trade_or_business in the united_states and w-8imy certificate of foreign intermediary foreign flow-through_entity or certain u s branches for united_states tax withholding and reporting sec_31_3406_j_-1 provides that the service will not use a payor's decision not to participate in the tin matching program as a basis to assert that the payor lacks reasonable_cause under sec_6724 for failure_to_file a correct information_return under sec_6721 or to furnish a correct payee_statement under sec_6722 posts-128325-15 establishes the requirement for persons to include the tins of others on a tax_return as required by the forms and the accompanying instructions this would include the requirement to provide the tins of beneficial owners on a form 1042-s analysi sec_1 the service should not impose penalties on withholding agents in every instance for any invalid tins reported on forms 1042-s that are found upon audit penalties should be asserted based on the facts and circumstances in each case and normally should not be asserted unless the withholding_agent knew or should have known that the tins on the forms w-8ben were incorrect in these cases the filer secured a withholding_certificate from a beneficial_owner filed with the service a form 1042-s that included an incorrect tin provided by the beneficial_owner sec_1_1441-6t provides that absent actual knowledge or reason to know that the claims are incorrect applying the standards of knowledge in sec_1 b a withholding_agent may rely on the claims made on a withholding_certificate or on documentary_evidence sec_1_1441-6t provides in part a beneficial_owner_withholding_certificate described in sec_1 e i contains information necessary to support the claim for a treaty benefit only if it includes the beneficial owner's taxpayer identifying number or the beneficial_owner provides its foreign tax identifying number issued by its country of residence and such country has with the united_states an income_tax treaty or information exchange_agreement in effect for claims for treaty benefits for scholarship and fellowship income the beneficial_owner_withholding_certificate must contain the beneficial owner's u s taxpayer identifying number not a foreign taxpayer identifying number absent actual knowledge or reason to know that the claims are incorrect applying the standards of knowledge in sec_1_1441-7 a withholding_agent may rely on the claims made on a withholding_certificate or on documentary_evidence emphasis added thus the filer has met the standard of compliant behavior set forth in regulations and absent any facts that show that the withholding_agent knew or should have known that the tins on the forms w-8ben were incorrect or did not meet the standards of knowledge in sec_1_1441-7 and information_return penalties should not be asserted in appropriate cases penalties under sec_6721 may be assessed against a withholding_agent for filing a form 1042-s with an incorrect tin with the service posts-128325-15 information_return penalties under sec_6721 the sec_6721 penalty applies to failures to timely file a correct information_return with the service sec_6724 provides definitions for information returns that are subject_to the sec_6721 penalty which include any form statement or schedule required to be filed with the secretary under chapter_4 or with respect to any amount from which tax was required to be deducted and withheld under chapter_3 or from which tax would be required to be so deducted and withheld but for an exemption under this title or any treaty obligation of the united_states for this reason in appropriate cases such as where the filer had actual knowledge or reason to know that the tin was incorrect or that claims in the withholding_certificate were incorrect applying the standards of knowledge in sec_1_1441-7 penalties under sec_6721 may be assessed for filing a form 1042-s with an incorrect tin with the service reasonable_cause even when the service has asserted an information_return penalty it may waive the penalty where the taxpayer demonstrates that failures were due to reasonable_cause and is not due to willful neglect sec_6724 entitled reasonable_cause waiver provides n o penalty shall be imposed under this part with respect to any failure if it is shown that such failure is due to reasonable_cause and not to willful neglect treasury regulations define the scope of reasonable_cause relief for information_return penalties for example the penalty is waived for reasonable_cause if the failure arose from events beyond the filer's control events which are generally considered beyond the filer's control include certain actions of the payee or any other person providing necessary information with respect to the return or payee_statement this includes a failure resulted from incorrect information provided by the payee or any other person upon which information the filer relied in good_faith to substantiate reasonable_cause sec_301_6109-1 provides that f or penalties for failure to supply taxpayer identifying numbers see sec_6721 through sec_301_6723-1a g provides that no penalty under sec_6723 should be imposed if penalties are imposed under sec_6721 or sec_6722 although revproc_2003_9 2003_1_cb_516 states in section dollar_figure that not including the correct payee tin on an information_return is a failure subject_to the sec_6721 and sec_6722 penalties we do not interpret this subsection to mandate that penalties be imposed in every case section dollar_figure of the revenue_procedure recognizes that the filer may establish reasonable_cause to avoid information_return penalties id sec_301_6724-1 sec_301_6724-1 sec_301_6724-1 sec_301_6724-1 posts-128325-15 the filer must provide documentary_evidence upon request of the service showing that the failure was attributable to the payee or any other persondollar_figure the filer must also establish that the filer acted in a responsible mannerdollar_figure the regulations provide a safe_harbor establishing reasonable_cause and due diligence if a payee certified that the tin provided to the payor was his correct numberdollar_figure where the filer relied on the withholding_certificate and tin proffered by the beneficiary as it is entitled to do under sec_1 14416t b the filer acted in a responsible manner is generally entitled to reasonable_cause relief and information_return penalties normally should be waived unless the withholding_agent knew or should have known that the tins on the form_w-8ben were incorrect please contact this office at if you have any questions regarding this memorandum sec_301_6724-1 sec_301_6724-1 sec_301_6724-1 provides in part q-1 is a payor subject_to a penalty for a failure to provide a correct tin on an information_return with respect to a reportable_interest_or_dividend_payment if the payee has certified under penalties of perjury that the tin furnished to the payor is the payee's correct number the payor provided that number on an information_return and the number is later determined not to be the payee's correct number a-1 a payor is not subject_to a penalty for failure to provide the payee's correct tin on an information_return if the payee has certified under penalties of perjury that the tin provided to the payor was his correct number and the payor included such number on the information_return before being notified by the internal_revenue_service irs or a broker that the number is incorrect
